

	

		II

		109th CONGRESS

		1st Session

		S. 1178

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  individuals a refundable credit against income tax for the purchase of private

		  health insurance.

	

	

		1.Short titleThis Act may be cited as the

			 Securing Access, Value, and Equality

			 in Health Care Act.

		2.Refundable

			 credit for health insurance coverage

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					36.Health

				insurance costs

						(a)In

				generalIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this subtitle an amount equal to the amount

				paid during the taxable year for qualified health insurance for the taxpayer,

				his spouse, and dependents.

						(b)Limitations

							(1)In

				generalThe amount allowed as a credit under subsection (a) to

				the taxpayer for the taxable year shall not exceed the sum of the monthly

				limitations for coverage months during such taxable year for each individual

				referred to in subsection (a) for whom the taxpayer paid during the taxable

				year any amount for coverage under qualified health insurance.

							(2)Phaseout of

				amount

								(A)Reduction based

				on adjusted gross incomeThe amount determined under paragraph

				(1) for any taxable year shall be reduced (but not below zero) by the amount

				determined under subparagraph (B).

								(B)Amount of

				reductionThe amount determined under this subparagraph with

				respect to any amount determined under paragraph (1) shall be the amount which

				bears the same ratio to such amount determined under paragraph (1) as—

									(i)the excess

				of—

										(I)the taxpayer’s

				adjusted gross income for such taxable year, over

										(II)the applicable

				dollar amount, bears to

										(ii)$10,000.

									The

				rules of subparagraphs (B) and (C) of section 219(g)(2) shall apply to any

				reduction under this subparagraph.(C)DefinitionsFor

				purposes of this paragraph—

									(i)adjusted gross

				income shall be determined in the same manner as under section

				408A(c)(3)(C)(i), and

									(ii)the applicable

				dollar amount is—

										(I)in the case of a

				taxpayer filing a joint return, $105,000,

										(II)in the case of

				any other taxpayer (other than a married individual filing a separate return),

				$65,000, and

										(III)in the case of

				a married individual filing a separate return, zero.

										(3)Monthly

				limitation

								(A)In

				generalThe monthly limitation for an individual for each

				coverage month of such individual during the taxable year is the amount equal

				to 1/12th of—

									(i)the base amount,

				plus

									(ii)50 percent of

				the amount paid in excess of the base amount.

									(B)Base

				amountFor purposes of this paragraph, the base amount is—

									(i)$1,000 if such

				individual is the taxpayer,

									(ii)$1,000

				if—

										(I)such individual

				is the spouse of the taxpayer,

										(II)the taxpayer and

				such spouse are married as of the first day of such month, and

										(III)the taxpayer

				files a joint return for the taxable year, and

										(iii)$500 if such

				individual is an individual for whom a deduction under section 151(c) is

				allowable to the taxpayer for such taxable year.

									(C)Limitation to 2

				dependentsNot more than 2 individuals may be taken into account

				by the taxpayer under subparagraph (B)(iii).

								(D)Special rule

				for married individualsIn the case of an individual—

									(i)who is married

				(within the meaning of section 7703) as of the close of the taxable year but

				does not file a joint return for such year, and

									(ii)who does not

				live apart from such individual’s spouse at all times during the taxable year,

				the limitation imposed by subparagraph (C) shall be divided equally between the

				individual and the individual’s spouse unless they agree on a different

				division.

									(4)Coverage

				monthFor purposes of this subsection—

								(A)In

				generalThe term coverage month means, with respect

				to an individual, any month if—

									(i)as of the first

				day of such month such individual is covered by qualified health insurance,

				and

									(ii)the premium for

				coverage under such insurance for such month is paid by the taxpayer.

									(B)Employer-subsidized

				coverage

									(i)In

				generalSuch term shall not include any month for which such

				individual participates in any subsidized health plan (within the meaning of

				section 162(l)(2)) maintained by any employer of the taxpayer or of the spouse

				of the taxpayer.

									(ii)Premiums to

				nonsubsidized plansIf an employer of the taxpayer or the spouse

				of the taxpayer maintains a health plan which is not a subsidized health plan

				(as so defined) and which constitutes qualified health insurance, employee

				contributions to the plan shall be treated as amounts paid for qualified health

				insurance.

									(C)Cafeteria plan

				and flexible spending account beneficiariesSuch term shall not

				include any month during a taxable year if any amount is not includible in the

				gross income of the taxpayer for such year under section 106 with respect

				to—

									(i)a

				benefit chosen under a cafeteria plan (as defined in section 125(d)), or

									(ii)a benefit

				provided under a flexible spending or similar arrangement.

									(D)Medicare and

				medicaidSuch term shall not include any month with respect to an

				individual if, as of the first day of such month, such individual—

									(i)is entitled to

				any benefits under title XVIII of the Social

				Security Act, or

									(ii)is a participant

				in the program under title XIX or XXI of such Act.

									(E)Certain other

				coverageSuch term shall not include any month during a taxable

				year with respect to an individual if, at any time during such year, any

				benefit is provided to such individual under—

									(i)chapter 89 of

				title 5, United States Code,

									(ii)chapter 55 of

				title 10, United States Code,

									(iii)chapter 17 of

				title 38, United States Code, or

									(iv)any medical care

				program under the Indian Health Care

				Improvement Act.

									(F)PrisonersSuch

				term shall not include any month with respect to an individual if, as of the

				first day of such month, such individual is imprisoned under Federal, State, or

				local authority.

								(G)Insufficient

				presence in United StatesSuch term shall not include any month

				during a taxable year with respect to an individual if such individual is

				present in the United States on fewer than 183 days during such year

				(determined in accordance with section 7701(b)(7)).

								(5)Coordination

				with deduction for health insurance costs of self-employed

				individualsIn the case of a taxpayer who is eligible to deduct

				any amount under section 162(l) for the taxable year, this section shall apply

				only if the taxpayer elects not to claim any amount as a deduction under such

				section for such year.

							(c)Reduced credit

				for participants in health plans of employersIn the case of any

				individual who participates in a subsidized health plan (within the meaning of

				section 162(l)(2)) maintained by any employer of the taxpayer or of the spouse

				of the taxpayer (not including a cafeteria plan (as defined in section 125(d)),

				there shall be allowed to the taxpayer one-quarter of the credit that would be

				allowed to the taxpayer under subsection (a) (determined without regard to the

				participation in the health plan) if the monthly limitation were determined

				without the addition of the amount described in subsection

				(b)(3)(A)(ii).

						(d)Qualified

				health insuranceFor purposes of this section—

							(1)In

				generalThe term qualified health insurance means

				insurance which constitutes medical care as defined in section 213(d) without

				regard to—

								(A)paragraph (1)(C)

				thereof, and

								(B)so much of

				paragraph (1)(D) thereof as relates to qualified long-term care insurance

				contracts.

								(2)Exclusion of

				certain other contractsSuch term shall not include insurance if

				a substantial portion of its benefits are excepted benefits (as defined in

				section 9832(c)).

							(e)Medical savings

				account and health savings account contributions

							(1)In

				generalIf a deduction would (but for paragraph (2)) be allowed

				under section 220 or 223 to the taxpayer for a payment for the taxable year to

				the medical savings account or health savings account of an individual,

				subsection (a) shall be applied by treating such payment as a payment for

				qualified health insurance for such individual.

							(2)Denial of

				double benefitNo deduction shall be allowed under section 220 or

				223 for that portion of the payments otherwise allowable as a deduction under

				section 220 or 223 for the taxable year which is equal to the amount of credit

				allowed for such taxable year by reason of this subsection.

							(f)Special

				rules

							(1)Coordination

				with medical expense deductionThe amount which would (but for

				this paragraph) be taken into account by the taxpayer under section 213 for the

				taxable year shall be reduced by the credit (if any) allowed by this section to

				the taxpayer for such year.

							(2)Denial of

				credit to dependentsNo credit shall be allowed under this

				section to any individual with respect to whom a deduction under section 151 is

				allowable to another taxpayer for a taxable year beginning in the calendar year

				in which such individual’s taxable year begins.

							(3)Denial of

				double benefitNo credit shall be allowed under subsection (a) if

				the credit under section 35 is allowed and no credit shall be allowed under 35

				if a credit is allowed under this section 35.

							(4)Election not to

				claim creditThis section shall not apply to a taxpayer for any

				taxable year if such taxpayer elects to have this section not apply for such

				taxable year.

							(5)Inflation

				adjustmentIn the case of any taxable year beginning in a

				calendar year after 2006, each dollar amount contained in subsection (b)(3)(B)

				shall be increased by an amount equal to—

								(A)such dollar

				amount, multiplied by

								(B)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins, determined by substituting

				calendar year 2005 for calendar year 1992 in

				subparagraph (B) thereof.

								Any

				increase determined under the preceding sentence shall be rounded to the

				nearest multiple of $50 ($25 in the case of the dollar amount in subsection

				(b)(3)(B)(iii))..

			(b)Information

			 reporting

				(1)In

			 generalSubpart B of part III of subchapter A of chapter 61 of

			 such Code (relating to information concerning transactions with other persons)

			 is amended by inserting after section 6050T the following new section:

					

						6050U.Returns

				relating to payments for qualified health insurance

							(a)In

				generalAny person who, in connection with a trade or business

				conducted by such person, receives payments during any calendar year from any

				individual for coverage of such individual or any other individual under

				creditable health insurance, shall make the return described in subsection (b)

				(at such time as the Secretary may by regulations prescribe) with respect to

				each individual from whom such payments were received.

							(b)Form and manner

				of returnsA return is described in this subsection if such

				return—

								(1)is in such form

				as the Secretary may prescribe, and

								(2)contains—

									(A)the name,

				address, and TIN of the individual from whom payments described in subsection

				(a) were received,

									(B)the name,

				address, and TIN of each individual who was provided by such person with

				coverage under creditable health insurance by reason of such payments and the

				period of such coverage, and

									(C)such other

				information as the Secretary may reasonably prescribe.

									(c)Creditable

				health insuranceFor purposes of this section, the term

				creditable health insurance means qualified health insurance (as

				defined in section 36(d)) other than—

								(1)insurance under a

				subsidized group health plan maintained by an employer, or

								(2)to the extent

				provided in regulations prescribed by the Secretary, any other insurance

				covering an individual if no credit is allowable under section 36 with respect

				to such coverage.

								(d)Statements to

				be furnished to individuals with respect to whom information is

				requiredEvery person required to make a return under subsection

				(a) shall furnish to each individual whose name is required under subsection

				(b)(2)(A) to be set forth in such return a written statement showing—

								(1)the name and

				address of the person required to make such return and the phone number of the

				information contact for such person,

								(2)the aggregate

				amount of payments described in subsection (a) received by the person required

				to make such return from the individual to whom the statement is required to be

				furnished, and

								(3)the information

				required under subsection (b)(2)(B) with respect to such payments.

								The

				written statement required under the preceding sentence shall be furnished on

				or before January 31 of the year following the calendar year for which the

				return under subsection (a) is required to be made.(e)Returns which

				would be required to be made by 2 or more personsExcept to the

				extent provided in regulations prescribed by the Secretary, in the case of any

				amount received by any person on behalf of another person, only the person

				first receiving such amount shall be required to make the return under

				subsection

				(a).

							.

				(2)Assessable

			 penalties

					(A)Subparagraph (B)

			 of section 6724(d)(1) of such Code (relating to definitions) is amended by

			 redesignating clauses (xii) through (xviii) as clauses (xiii) through (xix),

			 respectively, and by inserting after clause (xi) the following new

			 clause:

						

							(xii)section 6050U

				(relating to returns relating to payments for qualified health

				insurance),

							.

					(B)Paragraph (2) of

			 section 6724(d) of such Code is amended by striking or at the

			 end of the next to last subparagraph, by striking the period at the end of the

			 last subparagraph and inserting , or, and by adding at the end

			 the following new subparagraph:

						

							(CC)section 6050U(d) (relating to

				returns relating to payments for qualified health

				insurance).

							.

					(3)Clerical

			 amendmentThe table of sections for subpart B of part III of

			 subchapter A of chapter 61 of such Code is amended by inserting after the item

			 relating to section 6050T the following new item:

					

						

							Sec. 6050U. Returns relating to payments

				for qualified health

				insurance.

						

						.

				(c)Conforming

			 amendments

				(1)Paragraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting before

			 the period , or from section 36 of such Code.

				(2)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is

			 amended by striking the last item and inserting the following new items:

					

						

							Sec. 36. Health insurance

				costs.

							Sec. 37. Overpayments of

				tax.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			3.Advance payment

			 of credit for purchasers of qualified health insurance

			(a)In

			 generalChapter 77 of the Internal Revenue Code of 1986 (relating

			 to miscellaneous provisions) is amended by adding at the end the following new

			 section:

				

					7529.Advance

				payment of health insurance credit for purchasers of qualified health

				insurance

						(a)General

				ruleIn the case of an eligible individual, the Secretary shall

				make payments to the provider of such individual’s qualified health insurance

				equal to such individual’s qualified health insurance credit advance amount

				with respect to such provider.

						(b)Eligible

				individualFor purposes of this section, the term eligible

				individual means any individual—

							(1)who purchases

				qualified health insurance (as defined in section 36(d)), and

							(2)for whom a

				qualified health insurance credit eligibility certificate is in effect.

							(c)Qualified

				health insurance credit eligibility certificateFor purposes of

				this section, a qualified health insurance credit eligibility certificate is a

				statement furnished by an individual to the Secretary which—

							(1)certifies that

				the individual will be eligible to receive the credit provided by section 36

				for the taxable year,

							(2)estimates the

				amount of such credit for such taxable year, and

							(3)provides such

				other information as the Secretary may require for purposes of this

				section.

							(d)Qualified

				health insurance credit advance amountFor purposes of this

				section, the term qualified health insurance credit advance amount

				means, with respect to any provider of qualified health insurance, the

				Secretary’s estimate of the amount of credit allowable under section 36 to the

				individual for the taxable year which is attributable to the insurance provided

				to the individual by such provider.

						(e)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary to carry out the

				purposes of this

				section.

						.

			(b)Clerical

			 amendmentThe table of sections for chapter 77 of such Code is

			 amended by adding at the end the following new item:

				

					

						Sec. 7529. Advance payment of health

				insurance credit for purchasers of qualified health

				insurance.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 year beginning after the date of the enactment of this Act.

			

